234 F.2d 654
John REID, Appellant,v.William H. BANNAN, Warden, State Prison, Southern Michigan, Appellee.
No. 12827.
United States Court of Appeals Sixth Circuit.
June 25, 1956.

No appearance for appellant.
Thomas M. Kavanagh, Edmund E. Shepherd, Lansing, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying a writ of habeas corpus to the appellant, who is confined by appellee Bannan, Warden of the Southern Michigan Prison, pursuant to a Michigan conviction for breaking and entering, after a jury trial upon a plea of not guilty.


2
The appellant based his petition in the district court upon two grounds.  His first allegation was that the requirements of Michigan law had not been met with respect to the information upon which the trial resulting in his conviction was based.  The district court correctly held that this allegation presented no federal question.


3
As a second ground, the appellant alleged that following his arrest he was held incommunicado and subjected to third degree treatment for five or six days preceding his arraignment.  The district court was correct in the view that since no confession, or other incriminating statement was produced at the trial, which took place more than four months after the conduct complained of, that conduct did not vitiate the appellant's conviction.  In short, it was not alleged that the conviction resulting in the appellant's present confinement was itself in any way the fruit of conduct violative of the Constitution.


4
The district court therefore properly denied the petition for a writ of habeas corpus, and its order is affirmed.